Kuhn, J.
(after stating the facts). In the case determining the liability of the plaintiff at the suit of Glappa, it was contended by the railroad company that there was no negligence shown on its part. Mr. Justice Brooke, in writing the opinion of this court, in discussing this question, said:
“It does not, however, therefore necessarily follow that the defendant railway was free from negligence. The mere presence of the sand upon the track was no menace to the plaintiff. If the cars had not been moved, the plaintiff would not have been injured. It e was the alleged negligent movement of the cars overt the accumulated sand which caused the injury.” S
This determines actionable negligence on the part of the plaintiff and was the active negligence which was directly responsible for Glappa’s injuries. The railroad company, in order to sustain its claim in this action, contends that Boomer was negligent. We think it thus clearly appears and is established that the plaintiff and defendant were joint tortfeasors.
As between actual joint tortfeasors the law will not ,; enforce contribution or indemnity. This exception to the general rule, that whenever the wrongful act of l one person results in liability being imposed on an- 1 other the latter may have indemnity from the person j actually guilty of the wrong, has recently had the consideration of this court in the case of Township of Hart v. Noret, 191 Mich. 427 (158 N. W. 17). In this opinion the subject was discussed and a great many cases cited, and that class of cases are especially referred to which are exceptions to the rule that where parties are in pari delicto the one cannot recover]] *55against the other. We do not think, however, that thej/ case before us comes within any of the exceptions, as we have determined in the previous case that the rail- ^ road company was actively negligent, and therefore conclude that the circuit judge was correct in holding that no recovery could be had by the plaintiff against the defendant and directing a verdict accordingly.
The judgment is affirmed.
Stone, C. J., and Ostrander, Bird, Moore, Steere, and Brooke, JJ., concurred. Person, J., did not sit.